Citation Nr: 0706149	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-32 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty for training from May 5, 1978 
to October 4, 1978, service in a National Guard unit from May 
1983 to January 1986, and subsequent service with the U.S. 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for 
depression and post traumatic stress disorder (PTSD).  The 
appellant has explicitly stated that he does not want to 
appeal the claim for service connection for PTSD; therefore, 
the only issue on appeal is entitlement to service connection 
for an acquired psychiatric disorder.  

In March 2004, a video-conference hearing was conducted over 
which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the appellant's 
claims folder.  In October 2004, the Board remanded the claim 
for additional development.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The appellant argues that he has a psychiatric disorder as a 
result of his service.  His claim is based on events that 
allegedly occurred during several periods of active duty for 
training.  In particular, he has argued that his time spent 
away from home during service caused his divorce, which in 
turn caused his psychiatric disorder.  More specifically, he 
has repeatedly argued the following: between 1992 and 1993 he 
had service in Korea; his time away from home caused his wife 
to have an extra-marital affair; she also sabotaged his 
business; this led to him having a confrontation with her 
boyfriend for which he was arrested and jailed (during which 
time he was mistreated by jailers); he had ensuing legal 
difficulties; his marriage failed as a result.  See e.g., 
statements from VA psychologist, dated in 2003, 2004 and 
2005; statement in support of claim, dated in January 2004; 
report of contact (VA Form 119), dated in September 2003; VA 
hospital report, dated in May 2003; November 1997 report from 
Warren E. Ickes, Ph.D.  

Alternatively, the appellant has asserted that he has a 
psychiatric disorder as a result of participation in combat 
in the Marianas Islands, witnessing death and suffering in 
refugee camps in Thailand and Cambodia, and training 
infiltration teams in South Korea, some of which did not 
return.  See e.g., November 1997 report from Dr. Ickes; 
August 2003 VA examination report.  The appellant has also 
asserted that he has a psychiatric disorder as a result of 
pain and/or other symptoms from his service-connected 
disabilities.  See generally 38 C.F.R. § 3.310 (2006).  In 
this regard, service connection is currently in effect for 
status post partial lateral meniscectomy, right knee, 
evaluated as 10 percent disabling, and mid-neck injury with 
degenerative change, evaluated as 10 percent disabling.  

The claims files currently contain evidence of ACDUTRA, 
including in 1980, 1983, 1985, 1987, and 1988.  The 
appellant's claim appears to primarily, but not exclusively, 
be based on ACDUTRA involving service in Korea in 1992-1993.  
In this regard, while ACDUTRA during this time is not 
verified, service records indicate that the appellant had 
service in Korea between August and September of 1992 and 
February and March of 1993.  See Performance evaluations (DA 
Forms 67-8), dated in September 1992 and March 1993; see also 
DA Form 4037 (noting service in Korea in 1980, 1992 and 
1993).   Additional development is warranted in this regard.

There are also varying medical opinions of record.  In 
November 1997, the appellant was examined by Warren E. Icke, 
Ph.D.  Dr. Icke diagnosed a major depressive disorder and 
stated that it was likely that the appellant's depression 
resulted from the effects of his military service in 
Southeast Asia, his experience while incarcerated, his 
experience being shot, his experience with the sheriff's 
department, and his experience with his former wife, divorce, 
and custody issues.  In August 2003, a VA doctor stated that 
the appellant had a mood disorder related to stress from the 
Army and difficulties in his marriage.  In June 2003, March 
2004, and September 2005, a VA psychologist wrote that the 
appellant suffered various spinal injuries, which precluded 
assignments and were associated with the onset of depressive 
symptoms, dating as far back as 1985, as they frustrated his 
achievement goals.  She further stated that the time spent in 
the military was seen by the appellant as a contributor to 
the loss of his family.  She stated that the loss of the 
appellant's military career and family had significantly 
contributed to his depressive symptoms.  An additional VA 
opinion is required to resolve some of these discrepancies.

Finally, the VA psychologist indicated in her report that the 
appellant had provided her with a 1996 Mental Health 
Evaluation at Hill Air Force Base.  This report is not 
associated with the claims folder, and efforts to obtain it 
should be undertaken.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Utah Army National Guard, 
National Personnel Records Center, or any 
other indicated agency, and request 
verification of the complete dates and 
types of the appellant's service, whether 
it was active duty, active duty for 
training, or inactive duty training.  All 
periods of active duty for training or 
inactive duty training should be 
separately noted.  Complete copies of the 
appellant's service medical and service 
personnel records should also be 
obtained.

2.  Contact the appellant and E.H.T., 
Ph.D. (the VA psychologist that provided 
written statements in June 2003, March 
2004, and September 2005) and ask that 
they provide a copy of the Mental Health 
Evaluation at Hill Air Force Base 
conducted in 1996, as referenced in the 
psychologist's written statements.

3.  Schedule the appellant for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present. 

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric disorder 
had its onset during any period of 
ACDUTRA or is related to any disease or 
injury incurred in the line of duty.

The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed psychiatric disorder 
was either a) caused by, or (b) 
aggravated by the appellant's service-
connected right knee or neck disorders.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case and be given an appropriate period 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





